543 So. 2d 386 (1989)
Pedro GONZALEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 87-1222.
District Court of Appeal of Florida, Third District.
May 16, 1989.
Bennett H. Brummer, Public Defender, and Henry H. Harnage, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Michele L. Crawford, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and BASKIN and GERSTEN, JJ.
PER CURIAM.
We vacate the defendant's conviction of unlawful possession of a firearm while engaged in a criminal offense, § 790.07, Fla. Stat. (1985), as violative of the double jeopardy provisions of the state and federal constitutions because he has also been charged and convicted of first degree murder with a firearm for the same offense. Carawan v. State, 515 So. 2d 161 (Fla. 1987); Mozqueda v. State, 541 So. 2d 777 (Fla. 3d DCA 1989); Tunidor v. State, 541 So. 2d 165 (Fla. 3d DCA 1989); Smith v. State, 539 So. 2d 601 (Fla. 3d DCA 1989); Henderson v. State, 526 So. 2d 743 (Fla. 3d DCA 1988); contra Harper v. State, 537 So. 2d 1131 (Fla. 1st DCA 1989).
We find no error in the prosecutor's closing argument to the jury. Breedlove v. State, 413 So. 2d 1 (Fla.), cert. denied, 459 U.S. 882, 103 S. Ct. 184, 74 L. Ed. 2d 149 (1982). Thus, we affirm the conviction of first degree murder with a firearm.
Affirmed in part; reversed in part.